Citation Nr: 0907723	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lupus rash on the face, claimed as due to Agent Orange 
exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for blood 
clots, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a protein C 
deficiency.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to June 1961 
and from April 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran was scheduled for a Central Office hearing in 
Washington, DC, in January 2009, but he failed to report for 
the hearing.  


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service 
connection for a lupus rash on the face and for blood clots, 
both claimed as due to Agent Orange exposure.

2.  Evidence added to the record since the May 2003 rating 
decision concerning the Veteran's claims for a lupus rash on 
the face and for blood clots do not relate to an 
unestablished fact necessary to substantiate the claims and 
does not raise a reasonable possibility of substantiating the 
claims.

3.  There is no competent medical evidence of record that the 
Veteran has a disability manifested by protein C deficiency 
which is etiologically related to his service.




CONCLUSIONS OF LAW

1.  A rating decision in May 2003 which denied entitlement to 
service connection for a lupus rash on the face and for blood 
clots is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since the May 2003 decision 
is not new and material, and the claims of entitlement to 
service connection for a lupus rash on the face and for blood 
clots are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.655 (2008).

3.  Service connection for a protein C deficiency is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006.  Furthermore, specific evidence 
needed to reopen claims, as is now required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), was provided in the March 
2006 letter to the Veteran.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  The Board notes 
that in a January 2009 informal brief, the Veteran's 
representative indicated that there was outstanding medical 
evidence from the Reno VA Medical Center that the RO had not 
considered in his case.  A review of the claims folder 
reveals that in April 2006, the Veteran indicated receiving 
treatment at the Reno VA Medical Center and that records 
dated from 2000 to 2006 from the Reno VA Medical Center have 
been associated with the claims folder.  Accordingly, the 
Board does not find that there are any outstanding VA medical 
treatment records.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  
Solicitation of a medical opinion is not required in a claim 
to reopen until new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Solicitation of a medical opinion is 
also not necessary in connection with the claim for service 
connection for a protein C deficiency as there is no evidence 
of a current disorder manifested by a protein C deficiency.  
See 38 C.F.R. § 3.159(c)(4)(A).  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

The Veteran's claims of service connection for a lupus rash 
on the face and for blood clots were last denied by a May 
2003 rating decision.  As there was no timely appeal, the 
RO's May 2003 denial of service connection is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The present claims were initiated by the Veteran in January 
2006.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 2003 RO decision, the Veteran's 
service records reflected his service in Vietnam.  Thus, his 
exposure to herbicides during his active military duty was 
presumed.  The Veteran's service treatment records were 
negative for lupus, a face rash, or for any lung or 
respiratory conditions.  Additionally, there were no post-
service medical records showing a diagnosis of lupus.  Post-
service treatment records did show that the Veteran suffered 
from deep venous thrombosis (blood clots in the veins) as 
well as recurrent pulmonary emboli (blood clots in the lungs) 
and that he was to remain on anti-coagulant therapy for the 
rest of his life.  Consequently, the RO denied service 
connection for a lupus rash on the face and for blood clots, 
both asserted to be secondary to in-service exposure to 
herbicides, on the basis that neither disorder is a disease 
associated with herbicide exposure.    

The additional evidence added to the record since the May 
2003 RO decision concerning the Veteran's complaints of a 
lupus rash on the face and blood clots, includes statements 
in writing, VA medical treatment records, a May 2005 VA Agent 
Orange examination and internet printouts pertaining to 
dioxin exposure.

The Veteran's statements of personal belief that his claimed 
disorders of lupus and blood clots are etiologically related 
to Agent Orange exposure in service, while no doubt sincere, 
are not new in that such statements merely repeat what he had 
stated to VA prior to the May 2003 RO decision.  
 
VA outpatient treatment records dated in 2006 show that the 
Veteran experiences recurrent thromboembolic events with an 
unknown etiology.

A May 2005 VA Agent Orange examination report shows diagnoses 
of cutaneous lupus and recurrent thrombophlebitis.  

Although the medical evidence is new in that it shows a 
current diagnosis of lupus, it do not show that the lupus is 
of service origin, to include exposure to Agent Orange.   The 
VA medical treatment records also show that the Veteran has 
received treatment for recurrent thrombophlebitis.  Again, 
there is no competent evidence linking a blood clot disorder 
with service, to include exposure to Agent Orange.  Absent 
evidence of a nexus between any currently shown lupus 
disorder or a blood clot disorder and service, the newly 
received evidence does not raise a reasonable possibility of 
substantiating either claim.

Furthermore, the Board notes that the various internet 
treatises/reports submitted by the Veteran are general in 
nature and do not address his specific claims.  

As new and material evidence has not been received, the 
claims for service connection for a lupus rash on the face 
and for blood clots are not reopened.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records are negative for any 
findings or disability manifested by a protein C deficiency.

In a February 2006 VA outpatient treatment record it was 
noted that at a certain time, there was consideration of a 
protein C deficiency as a contributing cause of the Veteran's 
recurrent deep vein thrombosis.  This was excluded by further 
testing.  

The Board finds that service connection for a protein C 
deficiency is not warranted. The first element that must be 
satisfied in any service connection claim is a showing of a 
current disability.   In this case, there is no disability 
manifested by a protein C deficiency.  Without objective 
evidence of a current disability, the Veteran's service 
connection claim for a protein C deficiency must fail.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Furthermore, the Veteran has specifically acknowledged that 
his physician was unable to find any "current protein C 
problem."  Accordingly, the preponderance of the evidence is 
against the claim for service connection for a protein C 
deficiency.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
lupus rash on the face is denied.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
blood clots is denied.

Service connection for a protein C deficiency is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


